DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112(a) rejection of claims 1-11, 20 have been considered but are moot in view of the new grounds of rejection of those claims (necessitated by the amendment “…a received preamble, wherein the received preamble is not associated with the PLC device” in claim 1 and “…includes a second preamble that is not recognized by the communication device” in claim 20).
 
The amendment to claim 1 “transmitting, by the PLC device on the PLC network, a long preamble that includes a number of repetitions of a coexistence preamble, wherein the number of repetitions is determined by the PLC device such that the long preamble is as at least as long as a largest packet supported by the PLC network” and the amendment to claim 20 “, transmit: a long preamble that includes a number of repetitions of the first preamble, wherein the number of repetitions is selected based on the maximum packet size”, have overcome the prior art rejections based on Kuroda et al. (U.S. 2011/0090067).

Claim Objections
Claims 1-2, 4-5, 7-11 are objected to because of the following informalities:  
Claim 1,  line 13 the recited “coexisting preamble” should be “coexistence preamble” (term coexistence used in the instant application specification).

Dependent claims 2, 4-5, 7-11 are also objected to since they depend on objected claim 1.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-2, 4-5, 7-11, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claim 1,  lines 2-4 have been amended to recite “detecting, by a powerline communication (PLC) device associated with a first protocol on a PLC network, a received preamble, wherein the received preamble is not associated with the PLC device”.
The instant application disclosure does not disclose or suggest detecting a received preamble wherein the received preamble is not associated with the PLC device.
It discloses detecting a coexistence preamble (which is associated with the PLC device and other PLC devices) and not detecting its own preamble (the preamble of the PLC device). 

 Fig. 11 step 1102 and at least [0046], [0060] of the instant specification disclose a PLC device detecting a coexistence preamble and not detecting its own native preamble.  
There is no disclosure of detecting a received preamble, wherein the received preamble is not associated with the PLC device (but associated with another device). Dependent claim 4 claims the received preamble is associated with a second PLC device associated with a second protocol (which further limits the “is not associated with the PLC device” of claim 1).

Dependent claims 2, 4-5, 7-11 are also rejected since they depend on rejected claim 1.

Claim 20 has been amended to claim (lines 4-7) “detect a first data sequence, wherein the first data sequence includes a first preamble that is recognized by a plurality of devices on a power line communication (PLC) network, and wherein the first data sequence includes a second preamble that is not recognized by the communication device”. (underlining added).

The underlined limitation is similar to the wherein clause of claim 1 above and is rejected as failing to comply with the written description requirement based on the same reasoning.

Allowable Subject Matter
7.	Claims 12-13, 16-19 are allowed (for the reason indicated in the 03/07/2022 Office Action).





Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        07/20/20225